NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1547-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JERMAINE BRYANT,
a/k/a TWIN COUNTRY,

     Defendant-Appellant.
_______________________

                    Submitted February 14, 2022 – Decided March 7, 2022

                    Before Judges Fasciale and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 93-03-1078.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Alicia J. Hubbard, Assistant Deputy Public
                    Defender, of counsel and on the brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Frank J. Ducoat,
                    Special Deputy Attorney General/Acting Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      In 1994, defendant Jermaine Bryant was tried as an adult for crimes he

committed at the age of sixteen. The jury convicted defendant of first-degree

murder, second-degree aggravated assault, and weapons offenses. The court

imposed an aggregate life sentence with a thirty-five-year period of parole

ineligibility. Defendant appeals from an order denying his motion for a change

of sentence under Rule 3:21-10(b)(5) and rejecting his claim his sentence

violates federal and state constitutional provisions barring cruel and unusual

punishment, U.S. Const. amend. VIII; N.J. Const. art. 1, ¶ 12, and the principles

established in Miller v. Alabama, 567 U.S. 460 (2012), and State v. Zuber, 227

N.J. 422 (2017). We vacate the court's order in light of our Supreme Court's

recent holding that juveniles tried as adults who are convicted of murder "may

petition the court to review their sentences after [twenty] years," State v. Comer,

___ N.J. ___, ___ (2022) (slip op. at 51). We remand for an evidentiary,

resentencing hearing after which the court shall have "discretion to affirm or

reduce . . . defendant's original base sentence within the statutory range, and to

reduce the parole bar below the statutory limit to no less than [twenty] years ."

Id. at ___ (slip op. at 54).




                                                                             A-1547-19
                                        2
                                       I.

      The evidence at defendant's trial established that on November 11, 1992,

brothers Michael and Mitchell Saunders visited their uncle at his apartment.

Their uncle served as the apartment building's superintendent, and he told his

nephews he was having a problem with defendant, who was then sixteen and

lived with his mother in the building. The brothers confronted defendant and,

during a fight that broke out, defendant retrieved a rifle from his apartment and

shot both brothers—wounding Michael and killing Mitchell.

      Defendant was tried as an adult. A jury convicted him of second-degree

aggravated assault, N.J.S.A. 2C:12-1(b)(1); first-degree murder, N.J.S.A.

2C:11-3(a)(1); third-degree unlawful possession of a weapon, N.J.S.A. 2C:39-

5(c)(1); and second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a).

      At sentencing, the court found aggravating factors three, the risk

defendant would reoffend, N.J.S.A. 2C:44-1(a)(3), and nine, the need for

deterrence, N.J.S.A. 2C:44-1(a)(9).      The court detailed defendant's prior

juvenile adjudications, but found mitigating factor seven, defendant had no

history of prior delinquency or criminal activity, N.J.S.A. 2C:44-1(b)(7),

because he "had no prior adult convictions." The court, however, then stated it


                                                                           A-1547-19
                                       3
was "not a significant mitigating factor" because defendant was a juvenile. In

the judgment of conviction, the court did not list mitigating factor seven, but

instead found mitigating factor two, defendant did not contemplate his conduct

would cause or threaten serious harm, N.J.S.A. 2C:44-1(b)(2), based on

defendant's age. The court explained, "[d]efendant was [sixteen] years old"

when he committed the offenses and his "conduct . . . [was] the product of a

misguided youth."

      The court merged defendant's conviction for possession of a weapon for

an unlawful purpose with his murder conviction and imposed a life sentence

with a mandatory thirty-year period of parole ineligibility. See N.J.S.A. 2C:11-

3(b)(1). The court imposed a consecutive ten-year sentence with a five-year

period of parole ineligibility on the aggravated assault conviction, and a

concurrent five-year sentence on defendant's conviction for unlawful possession

of a weapon. Defendant received an aggregate sentence of life in prison, with a

thirty-five-year period of parole ineligibility.

      We affirmed defendant's conviction and sentence on his direct appeal,

State v. Bryant, 288 N.J. Super. 27 (App. Div. 1996), and the Supreme Court

denied defendant's petition for certification, State v. Bryant, 144 N.J. 589

(1996). In the many years following the Court's denial of defendant's petition


                                                                          A-1547-19
                                         4
for certification, defendant filed numerous petitions for post-conviction relief—

all of which have been denied. He has also unsuccessfully moved for a new

juvenile waiver hearing and to correct his sentence, and, in federal court, for a

writ of habeas corpus.

       In February 2017, defendant filed a motion to correct his sentence under

Rule 3:21-10(b). Defendant claimed his sentence is illegal because his life

sentence and thirty-five-year period of parole ineligibility is the practical

equivalent of a life sentence without parole. He relied on Zuber, where the Court

held imposition of the practical equivalent of a life sentence without parole on

a juvenile constitutes cruel and unusual punishment unless it is supported by

consideration of the factors identified in Miller, 567 U.S. at 477-78, for

imposition of a life sentence without parole on a juvenile offender. 1 227 N.J. at

447.   Defendant further argued his potential release at age fifty-one, after


1
  The Miller factors include: the defendant's "chronological age and its hallmark
features — among them, immaturity, impetuosity, failure to appreciate risks and
consequences"; "the family and home environment that surrounds [the
defendant] — and from which he [or she] cannot usually extricate himself" or
herself; "the circumstances of the homicide offense, including the extent of [the
defendant's] participation in the conduct and the way familial and peer pressures
may have affected" the defendant; "that [the defendant] might have been charged
and convicted of a lesser offense if not for the incompetence[] associated with
youth"; and that "mandatory punishment disregards the possibility of
rehabilitation even when the circumstances most suggest it." 567 U.S. at 477-
78; see also Zuber, 227 N.J. at 453 (summarizing Miller factors).
                                                                            A-1547-19
                                        5
completion of the thirty-five-year period of parole ineligibility, does not remedy

the constitutional infirmity inherent in his sentence because the New Jersey

Parole Board, which will decide whether he is released on parole, is not required

to consider the Miller factors in making its decision. See State v. Thomas, ___

N.J. Super. ___, ___ (App. Div. 2022) (slip. op. at 41) (explaining the Parole

Board does not consider the Miller factors when making a parole release

decision).

      The court denied defendant's motion, finding he is not entitled to a review

of his sentence and consideration of the Miller factors under the Court's

reasoning in Zuber because his sentence, inclusive of his period of parole

ineligibility, is not the practical equivalent of life without parole. The court

noted the defendants in Zuber had parole ineligibility terms of fifty-five years

and sixty-eight-and-a-third years, and the court found defendant's parole

ineligibility term, which "is only [five] years greater than the mandatory" thirty-

year parole ineligibility term for a conviction for knowing and purposeful

murder, N.J.S.A. 2C:11-3(b)(1), "does not trigger Miller and Zuber protections."

The court entered an order denying defendant's motion, and this appeal

followed.

      Defendant presents the following arguments for our consideration:


                                                                             A-1547-19
                                        6
POINT I

BECAUSE THE SENTENCING COURT DID NOT
PROPERLY    CONSIDER THE MITIGATING
ASPECTS OF YOUTH WHEN IMPOSING NOT
ONLY    THIS    LENGTHY         PERIOD    OF
INCARCERATION, BUT THE PROSPECT OF
DEATH IN PRISON, WITHOUT A[] MEANINGFUL
OPPORTUNITY       FOR       RELEASE,        A
RESENTENCING HEARING IS NECESSARY. U.S.
CONST. AMENDS. VIII, XIV; N.J. CONST. ART. I ¶
12.

A.   THE  LENGTH     AND   NATURE     OF
[DEFENDANT]'S       LIFE        SENTENCE
NECESSITATES JUDICIAL REVIEW[.]

B. MERE ELIGIBILITY FOR PAROLE DOES NOT
AMOUNT TO A MEANINGFUL OPPORTUNITY
FOR RELEASE PURSUANT TO GRAHAM AND
ZUBER BECAUSE, REGARDLESS OF ANY
EVIDENCE     THAT     HE    HAS    BEEN
REHABILITATED,    [DEFENDANT]   IS  NOT
PROMISED AN OPPORTUNITY TO GAIN
RELEASE BASED UPON HIS DEMONSTRATED
MATURATION AND REHABILITATION.

1. The Parole Board regularly contravenes the
intentions and expectations of sentencing judges and,
therefore, parole eligibility does not satisfy the
sentencing requirements set forth in Graham, Miller, or
Zuber or their progeny.

2. The Parole Board's decision-making process is
statutorily and constitutionally deficient for purposes of
assessing a juvenile's sentence and, therefore,
eligibility for parole cannot serve as a meaningful
opportunity for release.

                                                             A-1547-19
                            7
            C. THE SENTENCING COURT FAILED TO TAKE
            [DEFENDANT]'S YOUTH INTO ACCOUNT[.]

            POINT II

            THE ABSENCE OF A MEANS FOR JUDICIAL
            REVIEW WHERE A COURT CAN ASSESS THE
            FACTORS THAT COULD NOT BE FULLY
            ASSESSED WHEN HE WAS ORIGINALLY
            SENTENCED-LIKE WHETHER HE STILL FAILS
            TO APPRECIATE RISKS AND CONSEQUENCES,
            OR WHETHER HE MAY BE, OR HAS BEEN,
            REHABILITATED RENDERS [DEFENDANT]'S
            SENTENCE ILLEGAL. U.S. CONST. AMEND. VIII,
            XIV; N.J. CONST. ART. I ¶ 12.

                                        II.

      Under Rule 3:21-10(b)(5), "an order may be entered at any

time . . . correcting a sentence not authorized by law including the Code of

Criminal Justice[.]" See State v. Acevedo, 205 N.J. 40, 47 n.4 (2011) ("[A] truly

illegal sentence can be corrected 'at any time'" (quoting R. 3:21-10(b)(5))).

"Whether [a] defendant's sentence is unconstitutional is . . . an issue of law

subject to de novo review." State v. Drake, 444 N.J. Super. 265, 271 (App. Div.

2016).

      Defendant argues his life sentence and thirty-five-year period of parole

ineligibility constitutes the practical equivalent of a life sentence without parole

and, as a result, it is an unconstitutional cruel and unusual punishment under the

                                                                              A-1547-19
                                         8
Court's holding in Zuber in the absence of a resentencing hearing during which

the court considers the Miller factors. He claims the court erroneously denied

him the resentencing hearing to which he is entitled based on its determination

his parole ineligibility term alone was not sufficiently long to constitute the

practical equivalent of a sentence of life without parole under the Zuber

standard.

      We need not directly address whether defendant's parole ineligibility term

and sentence constitute the practical equivalent of a life sentence without parole

under Zuber. That is because the Court in Comer determined that a defendant

who is convicted of knowing and purposeful murder as a juvenile, and who

receives the lengthy sentence and period of parole ineligibility permitted and

required under N.J.S.A. 2C:11-3, is entitled to "petition for a review of their

sentence after having spent [twenty] years in jail." ___ N.J. at ___ (slip op. at

53). When a petition is filed, the trial court shall conduct an evidentiary hearing

to review the defendant's sentence and "consider the Miller factors—including

factors that could not be fully considered decades earlier, like whether the

defendant still fails to appreciate risks and consequences, and whether he [or




                                                                             A-1547-19
                                        9
she] has matured or been rehabilitated."2 Ibid. (slip op. at 53). In the absence

of the availability of such a hearing to review a defendant's sentence after

serving twenty years, the thirty-plus-year period of parole ineligibility and

thirty-plus-year sentence authorized under N.J.S.A. 2C:11-3 for a juvenile tried

as an adult and convicted of murder constitutes unconstitutional cruel and

unusual punishment under our State Constitution. See id. at ___ (slip op. at 51)

(explaining the constitutional "problem" presented by imposing the mandatory

sentences for murder under N.J.S.A. 2C:11-3 on a juvenile is addressed by

"[a]llowing minors a later opportunity to show they have matured, to present

evidence of their rehabilitation, and to try to prove they are fit to reenter

society").

      Defendant has been in custody since November 11, 1992. With jail credits

awarded at sentencing in 1994, and his subsequent incarceration in prison, he

has served almost thirty-years.3 Regardless of whether his sentence constitutes


2
  The trial court is also required to consider "[a] defendant's behavior in prison
since the time of the offense," "evidence of any rehabilitative efforts since the
time a defendant was last sentenced," and any "additional evidence relevant to
sentencing." Id. at ___ (slip op. at 53-54).
3
   Defendant's judgment of conviction states he was arrested on November 11,
1992, and remained incarcerated through sentencing in 1994, after which he was
transferred to prison. He was awarded 472 days of jail credit. The New Jersey


                                                                            A-1547-19
                                       10
the practical equivalent of a life sentence without parole under the Zuber

standard, his sentence does not withstand scrutiny under our state constitution

unless he is afforded a review of his sentence in accordance with the procedural

and substantive requirements established by the Court in Comer. Ibid. ; see also

Thomas, ___ N.J. Super. at ___ (slip op. at 41) (finding the "defendant, who was

sentenced of life in prison without a specified period of parole ineligibility and

has been incarcerated for forty years for crimes committed when a juvenile . . .

is entitled to the same type of hearing adopted in Comer"). We therefore vacate

the court's order and remand for an evidentiary hearing and a review of

defendant's sentence in accordance with Comer's requirements.

      On remand, defendant shall be permitted to amend his motion for a review

of his sentence, and the court shall conduct such proceedings as it deems

appropriate to complete the hearing and render its decision. We do not offer an

opinion on the merits of defendant's motion, and nothing in this opinion shall be




Department of Corrections' website lists defendant's current parole eligibility
date as October 17, 2027. Directions for Accessing Inmate Information, New
Jersey                Department                 of              Corrections,
https://www.state.nj.us/corrections/pages/index.shtml    (click     "Offender
Information" drop down box; then select "Offender Search Engine" option, then
search defendant's name "Jermaine Bryant").
                                                                            A-1547-19
                                       11
construed as limiting the arguments and evidence the parties may submit in

support of their respective positions on remand.4

      Vacated and remanded for further proceedings in accordance with this

opinion. We do not retain jurisdiction.




4
  The court did not address or decide the substantive arguments made in support
of defendant's motion, other than to determine he was not entitled to
reconsideration of his sentence because it did not constitute the practical
equivalent of life without parole. Nothing in this opinion should be construed
as limiting defendant's ability on remand to reprise any of the substantive
arguments supporting his motion for reconsideration and modification of his
sentence.
                                                                         A-1547-19
                                      12